Citation Nr: 1202332	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for headaches.

2. Entitlement to a disability rating in excess of 30 percent for a right foot and ankle disability.

3. Entitlement to a disability rating in excess of 20 percent for post operative right foot seural neuroma.

4. Entitlement to a disability rating in excess of 20 percent for a cervical spine disability.

5. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO denied entitlement to increased ratings and to a TDIU.

The Veteran wrote to VA in February 2009, claiming that she experienced depression secondary to her service-connected disabilities. As this matter of entitlement to service connection has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it. The matter of service connection for depression is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

As the record reflects that pertinent treatment records are outstanding, the Veteran's claim must be remanded for additional development.

The Veteran has reported receiving continued care from the VA medical center (VAMC) in Fayetteville, but the last treatment notes within the claims file are dated March 2009. The record also reflects that she is treated through TRICARE at Womack Army Medical Center, but does not contain continuous treatment notes from that facility dated past January 2007. 

The Veteran has also submitted a May 2009 note from the Neurology and Pain Management Center stating that she was receiving private physical therapy, but no record of any associated therapy appears in the claims file. Further, the note indicates that the Veteran was going to return for additional care, but no subsequent treatment records appear in the claims file. Although earlier treatment notes from a Cape Fear Physical Therapy appear within the claims file, those records appear incomplete. As several years of VA, TRICARE, and private records are not associated with the claims file, the Board must remand these matters for VA to fulfill its duty to assist the Veteran with her claims.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding VA treatment records and associate them with the claims file (note that the last VA records within the claims file are dated in March 2007). 

2. Take appropriate steps to obtain any outstanding TRICARE records and associate them with the claims file (note that the last records from Womack Army Medical Center are dated January 2007). 

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records - to specifically include, but not limited to, the following:

a. Records from the Neurology and Pain Management Center dated from May 2009; 

b. Complete records from Cape Fear Physical Therapy; and 

c. Records from any other physical therapist that the Veteran identifies as having treated her for service-connected disabilities. 

4. After completing the above, associate any available outstanding records with the claims file. If any records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

5. Subsequently, readjudicate the Veteran's claims. CONSIDER WHETHER ANY NEWLY-SUBMITTED OR OBTAINED EVIDENCE WARRANTS ONE OR MORE UPDATED VA MEDICAL EXAMINATIONS. Also readjudication should include consideration of any staged ratings that may be appropriate. If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



